FAGG, Circuit Judge.
Ozark Interiors, Inc. (Ozark) filed this unfair labor practice action under 29 U.S.C. § 187 against Carpenters Local 978 and Carpenters District Council of Kansas City (collectively Carpenters) asserting Carpenters threatened National Contractors (National) with picketing and other coercive secondary activity in violation of 29 U.S.C. § 158(b)(4)(ii). The district court granted summary judgment in favor of Carpenters. Ozark Interiors, Inc. v. Carpenters Local No. 978, 755 F.Supp. 875, 884 (W.D.Mo.1990). Later, Ozark filed a motion seeking leave to amend its complaint. The district court denied Ozark’s motion. Ozark appeals. We reverse and remand for further proceedings.
National held a general contract to provide finishing work at a new store in a shopping mall. Ozark was one of three subcontractors who submitted bids to perform drywall work on the job. Ozark’s employees belonged to an independent union. The other two subcontractors’ employees belonged to the local union, Carpenters. After Ozark submitted the winning bid and National awarded the job to Ozark, Hall, an agent for Carpenters, contacted Smock, the project’s job manager and president of National at the time, to determine whether National had awarded the subcontract to an employer of Carpenters members. As a result of this discussion, National inserted a special clause in the subcontract requiring Ozark to have a working agreement with Carpenters and sent the contract to Ozark for signature. Ozark informed National it could not sign the contract. Because National did not want to risk a picket or other problems on *568the job, National awarded the subcontract to an employer of Carpenters members at a higher price.
The district court properly granted summary judgment in favor of Carpenters only if Ozark presented no probative evidence from which a reasonable jury could find Carpenters’ activities violated section 158(b)(4)(ii). See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986). Section 158(b)(4)(ii) prohibits a labor organization’s agents from threatening or coercing any person engaged in an industry affecting commerce for the purpose of achieving certain objectives. The applicable prohibited objectives include forcing any person to cease doing business with any other person (except by means of otherwise lawful primary picketing), or requiring any employer to recognize or bargain with a certain labor organization as its employees’ representative if the employees already have a certified representative. 29 U.S.C. § 158(b)(4)(ii)(B), (C) (1988). Under section 158(b)(4)(ii)(B), it is unlawful for a union (Carpenters) to pressure a neutral or secondary employer (National) with the purpose of forcing any person (National, in this case) to cease doing business with a primary employer (Ozark). Local Union No. 501, Int’l Bhd. of Elec. Workers v. NLRB, 756 F.2d 888, 892 (D.C.Cir.1985).
As the district court recognized, Ozark’s case turns on statements Hall made to Smock. In his deposition testimony, Smock relates his discussions with Hall about the subcontract as follows:
[Smock]: Mr. Hall said, you are going to do it union because if you don’t, we’ll probably have to ... go picketing_ I said, we will do it union_ Ozark Interiors is a union contractor....
[Attorney for Carpenters]: And he told you what in response to that?
[Smock]: He said, “Well, they’re not members of this local carpenters union.” ... And since [Ozark is] not a member of this carpenters union, [ ] if you use them, we’ll probably have to picket the job and everything.
[Attorney for Carpenters]: Did he say what kind of picketing?
[Smock]: No, sir.... I presumed when [he said] picketing and everything [he meant] try to shut the job down....
[Attorney for Carpenters]: [D]id someone specifically tell you, “We’re going to picket” or “I’m going to picket”? [Smock]: Mr. Hall did say that if you use Ozark Interiors, we’re going to have some problems. So, therefore, you better use somebody else.
[Attorney for Carpenters]: [W]hen he told you[,] “[Y]ou’re going to have some problems,” it was you who decided problems meant pickets. Is that correct? [Smock]: That’s very true because he said you have to do it union and Ozark is not a member of this local carpenters union.... [I]t’s not assumption, I would say it’s pretty fact—that if I did use Ozark, that they would probably picket []•
Hall, on the other hand, denied he threatened National. The district court found Ozark “failed to establish the existence of a genuine issue of material fact ... pre-cludpng] entry of summary judgment.” 755 F.Supp. at 879. The district court also found “there was never any distinct reference that [Carpenters] might attempt to shut down the [job],” id. at 882, Carpenters never explicitly threatened to picket unlawfully, id., and Hall’s reference to “problems” could refer to a number of lawful primary activities, id. at 883. The district court concluded Carpenters’ vague references to “problems” did not violate section 158(b)(4)(ii) as a matter of law. Id.
On appeal, Ozark argues the district court decided, a genuine issue of material fact, which a jury should decide. We agree. Although the district court articulated the proper standards for reviewing a summary judgment motion, id. at 878-79, the court failed to view Carpenters’ motion in the light most favorable to Ozark and give Ozark the benefit of all reasonable inferences from the record. Instead, the district court evaluated Smock’s conflicting *569testimony and effectively determined a reasonable jury could not find Hall threatened Smock with unlawful picketing to force National to cease doing business with Ozark.
“Ambiguities and [] conflicts in a deponent’s testimony are generally matters for the jury to sort out....” Wilson v. Westinghouse Elec. Corp., 838 F.2d 286, 289 (8th Cir.1988). Summary judgment is inappropriate when the record permits reasonable minds to draw conflicting inferences about a material fact. Donovan v. General Motors, 762 F.2d 701, 703 (8th Cir.1985); Wermager v. Cormorant Township Bd., 716 F.2d 1211, 1214 (8th Cir.1983). Here, we believe a reasonable jury could find “that the language and conduct of [Carpenters’] representative[ ], [Hall], effectively conveyed the message that unless [National] kept [Ozark] off the jobsite, [Carpenters] would engage in [unlawful] picketing.” Bryant Air Cond. & Htg. Co. v. Sheet Metal Workers’ Int’l Ass'n Local No. 541, 472 F.2d 969, 972 (8th Cir.1973). Thus, we reverse the district court’s order granting summary judgment and remand this case for further proceedings.
The district court also denied Ozark’s motion to amend its complaint to assert violations of 29 U.S.C. § 158(b)(4)(ii)(D), the Sherman Antitrust Act for conspiracy to restrain trade, and Missouri antitrust law. Having reversed the district court’s order granting summary judgment in favor of Carpenters, we conclude the district court should permit Ozark to amend its complaint on remand. See Stoner v. State Farm Mut. Auto. Ins. Co., 780 F.2d 1414, 1417, 1419 (8th Cir.1986) (reversing summary judgment on one count and denial of leave to amend that count).
We thus reverse and remand to the district court for further proceedings consistent with this opinion.